DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 12, 14, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US PG. Pub. 2020/0225295) in view of Kodama et al (US Patent 9544405).

Regarding claim 1 – Hyun teaches an electronic device (figs. 2A-4, 11A-12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface (2271 [paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”);
a charging interface (element 490 having receptacle 1100 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (element 490 having receptacle 1100) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the metal casing (1110) being provided with a plurality of grounding solder pads (11101 [paragraph 0134] Hyun states, “the plurality of leads 11101 of the shell 1110 may be electrically coupled with a ground plane (e.g., 441 of FIG. 4) of the PCB 1200”), the grounding solder pads (11101) being arranged to be geographically separated from the grounding metal (fig. 4, 441; figure 4 shows the charging interface having the metal casing with the grounding solder pads being “separated” from the grounding metal 441); and
an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490/1100 (part of connecting terminal 178)).
 	Hyun fails to teach wherein the metal casing is not grounded. 
 	Kodama teaches an electronic device (figs. 1-4, 100 [column 2 line 64] Kodama states, “terminal device”) having a charging interface (fig. 3A, 120 [column 4 lines 20-21] Kodama states, “USB receptacle 120”) comprising a metal casing (120a [column 4 lines 21-22] Kodama states, “metal shell 120a”), wherein the metal casing (120a) is not grounded ([column 5 lines 45-49] Kodama states, “the detecting and controlling circuit in the IC chip provides control signals to the switches 124 and 125 to disconnect the metal shell 120a from the ground portion 130 to float the metal shell 120a”).  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a charging interface comprising a metal casing, the metal casing having a plurality of grounding solder pads being geographically separated from a grounding metal as taught by Hyun with the metal casing being not grounded as taught by Kodama because Kodama states, “In the floating state, the metal shell 120A and its peripheral receptacle connection part 134 have a reduced effect on the operation of the antenna element 112, thus the antenna characteristics at the antenna element 112 can be improved.” [column 5 lines 63-67].

Regarding claim 2 – Hyun in view of Kodama teach the electronic device according to claim 1, wherein the circuit board (Hyun; fig. 4, 440) comprises a blank area (see area outside the grounding metal 441) adjacent to the grounding metal (441), and the charging interface (element 490 having receptacle 1100) is fixed to the blank area (claimed structure shown in figure 4).

Regarding claim 3 – Hyun in view of Kodama teach the electronic device according to claim 2, wherein there is a gap (Hyun; fig. 4, see gap between grounding solder pads 11101 of the charging interface 490 and the grounding metal 441) between the grounding solder pad (fig. 11A, 11101) and the grounding metal (fig. 4, 441) in a direction of a board surface (see board surface shown in figure 4) of the circuit board (440).

Regarding claim 4 – Hyun in view of Kodama teach the electronic device according to claim 2, wherein the blank area (Hyun; fig. 4, area shown outside of ground metal 441) comprises a non-metallic substrate (the PCB 1200 (equivalent to 440 of fig. 4) as shown in figure 12 is considered a “non-metallic substrate”), and the non-metallic substrate is fixedly connected with the grounding solder pad (soldering pads 11101 are shown fixed with the PCB 1200 in figure 12).

Regarding claim 10 – Hyun in view of Kodama teach the electronic device according to claim 1, wherein the charging interface (Hyun; figs. 4 & 11A, element 490 having receptacle 1100) further comprises a plurality of pins (fig. 11A, 1130 [paragraph 0133] Hyun states, “plurality of pins 1130”) and an insulating member (1120 & insulating member shown covering pins A in figure 13C [paragraph 0133] Hyun states, “tongue 1120”) carrying the plurality of pins (1130), the metal casing (1110) is fitted over the insulating member (1120), the metal casing (1110) is separated from the plurality of pins (1130) by the insulating member (1120), and the plurality of pins (1130) comprises a grounding pin (fig. 11C, A1 [paragraph 0138] Hyun states, “ground pin A1”) electrically connected with the circuit board (440); and/or the antenna unit comprises a first portion formed by at least a part of the housing.

Regarding claim 12 – Hyun in view of Kodama teach the electronic device according to claim 1, wherein the housing (Hyun; fig. 2, 210) comprises a first frame (fig. 3, bottom of frame 310) and a second frame (top of frame 310) opposite to the first frame, and the external interface (external interface is shown at opening 3101) is arranged on the first frame (bottom of frame 310).

Regarding claim 14 – Hyun in view of Kodama teach the electronic device according to claim 12, wherein the antenna unit (Hyun; fig. 3, 370 [paragraph 0100] Hyun states, “an antenna 370 (e.g., the antenna module 197 of FIG. 1)”) comprises a first portion formed by at et least a part of the first frame ([paragraph 0105] Hyun states, “an antenna structure may be constructed by at least part of the side bezel structure 310”).

Regarding claim 15 – Hyun in view of Kodama teach the electronic device according to claim 12, wherein the antenna unit (Hyun; fig. 3, 370 [paragraph 0100] Hyun states, “an antenna 370 (e.g., the antenna module 197 of FIG. 1)”) further comprises a second portion (lower portion of the antenna unit 370) disposed close to the charging interface (charging interface in opening 3101), and at least a part of the second portion is parallel to the first frame (bottom frame area of 310; claimed structure shown in figure 3).

Regarding claim 16 – Hyun in view of Kodama teach the electronic device according to claim 1, wherein the circuit board (Hyun; fig. 4, 440) comprises a radio frequency circuit board (192 [paragraph 0066] Hyun states, “wireless communication module 192 may include…short-distance communication module may include…Radio Frequency (RF)”) connected with the antenna unit (197) to control operation of the antenna unit ([paragraph 0069] Hyun states, “the communication module 190 (e.g., the wireless communication module 192) may transmit the signal to the external electronic device via an antenna suitable for a communication scheme”).

Regarding claim 19 – Hyun teaches an electronic device (figs. 2A-4, 11A & 12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface ([paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”);
a charging interface (490 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (490) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the metal casing (1110) being provided with a plurality of grounding solder pads (11101 [paragraph 0134] Hyun states, “the plurality of leads 11101 of the shell 1110 may be electrically coupled with a ground plane (e.g., 441 of FIG. 4) of the PCB 1200”), the grounding solder pads (11101 of charging interface 490 show in figure 4) and the grounding metal (441) defining a gap therebetween (figure 4 shows the charging interface having the metal casing with the grounding solder pads “defining a gap” from the grounding metal 441); and an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490 (part of connecting terminal 178)).
 	Hyun fails to teach wherein the metal casing is not grounded. 
 	Kodama teaches an electronic device (figs. 1-4, 100 [column 2 line 64] Kodama states, “terminal device”) having a charging interface (fig. 3A, 120 [column 4 lines 20-21] Kodama states, “USB receptacle 120”) comprising a metal casing (120a [column 4 lines 21-22] Kodama states, “metal shell 120a”), wherein the metal casing (120a) is not grounded ([column 5 lines 45-49] Kodama states, “the detecting and controlling circuit in the IC chip provides control signals to the switches 124 and 125 to disconnect the metal shell 120a from the ground portion 130 to float the metal shell 120a”).  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a charging interface comprising a metal casing, the metal casing having a plurality of grounding solder pads being geographically separated from a grounding metal as taught by Hyun with the metal casing being not grounded as taught by Kodama because Kodama states, “In the floating state, the metal shell 120A and its peripheral receptacle connection part 134 have a reduced effect on the operation of the antenna element 112, thus the antenna characteristics at the antenna element 112 can be improved.” [column 5 lines 63-67].

Regarding claim 20 - Hyun teaches an electronic device (figs. 2A-4, 11A & 12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface ([paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”) and a blank area (area shown outside the grounding metal 441) adjacent to the grounding metal (441);
a charging interface (490 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (490) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the charging interface (490) being formed on the blank area (figure 4 shows the charging interface 490 being located outside the grounding metal 441 and “formed on” to the blank area); and an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490 (part of connecting terminal 178)).
 	Hyun fails to teach wherein the metal casing is not grounded. 
 	Kodama teaches an electronic device (figs. 1-4, 100 [column 2 line 64] Kodama states, “terminal device”) having a charging interface (fig. 3A, 120 [column 4 lines 20-21] Kodama states, “USB receptacle 120”) comprising a metal casing (120a [column 4 lines 21-22] Kodama states, “metal shell 120a”), wherein the metal casing (120a) is not grounded ([column 5 lines 45-49] Kodama states, “the detecting and controlling circuit in the IC chip provides control signals to the switches 124 and 125 to disconnect the metal shell 120a from the ground portion 130 to float the metal shell 120a”).  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a charging interface comprising a metal casing, the metal casing having a plurality of grounding solder pads being geographically separated from a grounding metal as taught by Hyun with the metal casing being not grounded as taught by Kodama because Kodama states, “In the floating state, the metal shell 120A and its peripheral receptacle connection part 134 have a reduced effect on the operation of the antenna element 112, thus the antenna characteristics at the antenna element 112 can be improved.” [column 5 lines 63-67].

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kodama et al. as applied to claim 1 above, and further in view of Sun et al. (US PG. Pub. 2018/0122747).

Regarding claim 5 – Hyun in view of Kodama teach the electronic device according to claim 1, but fails to teach wherein the circuit board further comprises a filter unit, a first end of the filter unit is connected with one grounding solder pad, and a second end of the filter unit is grounded.
 	Sun teaches an electronic device (fig. 2) wherein the circuit board (800 [paragraph 0017] Sun states, “base 800 may include a printed circuit board (PCB)”) further comprises a filter unit (811 [paragraph 0019] Sun states, “matching circuit (e.g. an inductor-capacitor circuit) 811”), a first end of the filter unit (left end of the inductor 812) is connected with one grounding solder pad (802 [paragraph 0019] Sun states, “pad 802”), and a second end (end of capacitor 814) of the filter unit is grounded (816 [paragraph 0019] Sun states, “ground (GND) terminal 816 (electrically connected to ground”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a grounding solder pad as taught by Hyun in view of Kodama with the inclusion of the filter unit between the grounding solder pad and ground as taught by Sun because Sun states, “The matching circuit 811 is configured to match a wide range of impedances in the RF circuits (e.g. the RF circuit 302 of the semiconductor die 300)” [paragraph 0019]. The matching circuit/filter will prevent undesirable signal reflection.

Regarding claim 6 – Hyun in view of Kodama and Sun teach the electronic device according to claim 5, wherein the filter unit (Sun; fig. 2, 811) comprises an inductor (812 [paragraph 0019] Sun states, “inductor structure 812”) and a capacitor (814 [paragraph 0019] Sun states, “capacitor 814”), a first end (left end of 812) of the inductor (812) is connected to the grounding solder pad (802), a second end (right end of 812) of the inductor (812) is connected to the capacitor (814), and the capacitor is grounded (claimed structure shown in figure 2).

Regarding claim 7 – Hyun in view of Kodama and Sun teach the electronic device according to claim 5, wherein the circuit board (Hyun; fig. 4, 440) further comprises an antistatic unit (see figs. 5 and 15 [paragraph 0111] Hyun states, “a diode (e.g., a Transient Voltage Suppressor (TVS) diode”), a first end (fig. 5 connection at 1) of the antistatic unit (diode shown in circuit 542) is connected (“electrically” connected) between the filter unit (see capacitor shown in figure 5) and the grounding solder pad (see grounding solder pad connected to receptacle 1500), and a second end of the antistatic unit is grounded (see ground 541 of figure 5 and grounds shown in figure 15).

Regarding claim 8 – Hyun in view of Kodama and Sun teach the electronic device according to claim 7, wherein the antistatic unit (Hyun; fig. 15 [paragraph 0111] Hyun states, “a diode (e.g., a Transient Voltage Suppressor (TVS) diode”) comprises a bidirectional transient diode (figure 15 shows a wiring schematic having “bidirectional transient diodes” connected to ground).

Regarding claim 9 – Hyun in view of Kodama and Sun teach the electronic device according to claim 5, wherein the grounding solder pad (Hyun; fig. 12, 11101) is provided at a corner of the metal casing (fig. 11B, 1110) away from the external interface (2271), and one grounding solder pad away (11101) from the external interface (2271) and located at the corner of the metal casing (1110) is connected with the filter unit (Sun; fig. 2, 811; see rejection to claim 5 above combining the filter unit to a grounding solder pad).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kodama et al. as applied to claim 10 above, and further in view of Lee et al. (US PG. Pub. 2016/0276765).

Regarding claim 11 – Hyun in view of Kodama teach the electronic device according to claim 10, wherein the insulating member (Hyun; fig. 13C, see insulating member that extends across the pins A) wraps middle parts of the plurality of pins (claimed structure shown in figure 13C.
 	Hyun fails to explicitly teach wherein the insulating member is a plastic member
 	Lee teaches wherein the insulating member (fig. 13, 1330/1332 [paragraph 0061] Lee states, “Tongue 1330 and housing portion 1332 may be formed of plastic or other material”) is a plastic member, and the plastic member wraps middle parts of the plurality of pins (1320 [paragraph 0061] Lee states, “contacts 1320”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an insulating member that wraps middle parts of the plurality of pins as taught by Hyun in view of Kodama with the insulating member being a plastic material as taught by Lee because plastic will effectively prevent shorting between the pins and is commonly used in connectors for its resilience.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kodama et al. as applied to claim 12 above, and further in view of Kim et al. (US PG. Pub. 2016/0226132).

Regarding claim 13 – Hyun in view of Kodama teach the electronic device according to claim 12, but fails to explicitly teach wherein the antenna unit is arranged close to the charging interface relative to the second frame. 	
 	Kim teaches an electronic device (fig. 6-7 [title] Kim states, “Antenna and electronic device”) wherein the antenna unit (42/43 [paragraph 0136] Kim states, “an antenna may include a ground portion g, one or more radiators 42 and 43”) is arranged close to the charging interface (connector charging interface “d”) relative to the second frame (top frame area of frame f [paragraph 0131] Kim states, “external metallic frame f”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an antenna unit, charging interface and a second frame as taught by Hyun in view of Kodama with the antenna unit being arranged close to the charging interface relative to the second frame as taught by Kim because Kim states regarding this arrangement, “degradation of radiation performance of the antenna is not caused in the electronic device in which a non-segmented external metallic frame is adopted so that electric shock may be prevented.” [paragraph 0238]. 	

 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kodama et al. as applied to claim 2 above, and further in view of Darnell et al. (US PG. Pub. 2013/0257659).

Regarding claim 17 – Hyun in view of Kodama teach the electronic device according to claim 2, but fails to teach wherein the blank area is formed by cutting a hole in the circuit board.
 	Darnell teaches an electronic device (fig. 1) with a circuit board (110 [paragraph 0063] Darnell states, “printed circuit 110”) having a blank area (148) wherein the blank area is formed by cutting a hole ([paragraph 0075] Darnell states, “opening 148”) in the circuit board (110).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a circuit board with a blank area as taught by Hyun in view of Kodama with the blank area being formed by cutting a hole in the circuit board as taught by Darnell because Darnell states, “By removing the polymer material of opening 148 from flexible printed circuit 110 along axis 146, the flexibility of flexible printed circuit 110 may be enhanced” [paragraph 0076].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kodama et al. as applied to claim 1 above, and further in view of Guo (US PG. Pub. 2015/0263458).

Regarding claim 18 – Hyun in view of Kodama teach the electronic device according to claim 1, but fails to teach wherein the metal casing comprises six grounding solder pads connected to six different positions of the circuit board, and the six positions are all non-metallic materials.
 	Guo teaches an electronic device (figs. 1-3) wherein the metal casing (3/4 [paragraph 0016] Guo states, “metal shell 3…metal plate 4”) comprises six grounding solder pads (42 [paragraph 0020] Guo states, “fixing legs 42”) connected to six different positions (see positions of PCB 6 accommodating the six grounding solder pads) of the circuit board (6 [paragraph 0023] Guo states, “printed circuit board 6”), and the six positions are all non-metallic materials (the positions are shown to be holes and are themselves “non-metallic).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a metal casing showing four grounding solder pads connected to four different positions as taught by Hyun in view of Kodama with the additional two grounding solder pads (six total) connected to six different positions as taught by Guo because these additional grounding solder pads will further effectively ground the metal casing and structurally enhance the connection between the metal casing and the PCB.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tokunaga et al. (US PG. Pub. 2018/0103531) discloses a mobile wireless terminal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847